ON MOTION FOR REHEARING OR TRANSFER
PER CURIAM.
By a motion for rehearing or transfer, the Director insists the foregoing opinion is in error because the “exclusionary rule” does not apply in civil proceedings. He argues “[sjince the exclusionary rule does not prevent the use of evidence obtained from an illegal arrest in a subsequent administrative suspension action, the officer notice can be used in the underlying proceeding at issue here”.
That argument does not demonstrate the opinion is erroneous. It does establish that counsel has failed to recognize that the opinion is based upon statutory construction.
The relevant statute prescribes the Director may suspend driving privileges and registration when he determines an operator owner has failed to maintain financial security “as the result of” two alternative sources. § 303.041.1. When the statutes are construed together, as in the foregoing opinion, the Director’s determination must be the result of a notice stemming from a lawful stop. § 303.024.5. This court cannot find in the relevant statutes a legislative intent to predicate action of the Director upon the basis of a stop that violates the Fourth Amendment to the Constitution of the United States. The motion is denied.
All concur.